DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,596,330 to Medina. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim aims to broaden the scope of the patented claim.
Claims 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,596,330 in view of US 2002/0111603 to Cheikh. 	Regarding claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a needle that is bent, as taught by Cheikh (Figure 13). 	Regarding claim 29, Cheikh fails to disclose the device sealed in sterile packaging. It is well known in the art to seal all instruments for use in the human body in sterile packaging before use. 	Regarding claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the implant comprising a polymeric matrix with a drug impregnated or dispersed therein or coated thereon [0016] to provide a delayed response reservoir. 	Regarding claims 31-32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method with the step wherein the implant degrades for more than 3 days and less than a month (several days, [0006]) for optimal sustained-release or delayed release, as taught by Cheikh. 	Regarding claims 33-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method step wherein the drug comprises a therapeutic polymer [0016] and dexamethasone [0129] for optimal sustained release or delayed release, as taught by Cheikh [0006]. 
Claims 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,596,330 in view of US 2002/0111603 to Cheikh, further in view of US 2009/0306624 to Arensdorf. 	Regarding claims 35-38, Cheikh discloses the invention as claimed but fails to disclose the implant having projections or porosity.  Arensdorf discloses an implant having projections (1002) and recesses comprising porosity [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an implant having pores and projections for optimal securement of the implant to the target tissue, and, regarding porosity, to promote flow of mucus through and/or around the device [0083].	Regarding claim 39, Cheikh fails to disclose that the implant withdrawal-discouraging, mucosal tissue-engaging surface features include a braided structure.  Arensdorf discloses a biodegradable polymer for implantation in the mucosal turbinate, wherein the biodegradable polymer is formed from braided fibers creating a fiber mesh [0104].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Cheikh with the braided fiber mesh implant of Arensdorf for optimal delivery of the treatment agent.  The texture of the braided mesh would inherently provide an implant withdrawal-discouraging, mucosal tissue-engaging surface.


Allowable Subject Matter
Claims 25-27 and 40-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783